 In the Matter of PACIFIC MILLSandDEPARTMENT or WOOLEN ANDWORSTED WORKERS OF AMERICA OF THE U.T.W.A.-AFLCase No. 1-R-198.-Decided February 6, 19415Miss Mary Taccone,of Lawrence, Mass., for the AFL.Messrs. John T. NoonanandHenry L. Mason, Jr.,of Boston, Mass.;for the Company.Mr. Gaston LeBlanc,of Lawrence, Mass., for the CIO.Mr. Paul R. Foisy,of Lowell, Mass., for the Association.Mr. Bernard Goldberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEUpon an amended petition duly filed by the Department of Woolenand Worsted Workers of America of the U. T. W. A.-AFL, hereincalled the AFL, alleging that a question affecting commerce had arisenconcerning the representation of employees of Pacific Mills, Lawrence,Massachusetts, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due notice be-fore Robert E. Greene, Trial Examiner. Said hearing was held atLawrence,Massachusetts, on January 2, 1945.The Company, theAFL, the Textile Workers Union of America (CIO), herein calledthe CIO, and the Pacific Mills Worsted Division Employees' Associa-tion, herein called the Association, appeared and participated.Allparties were afforded "full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the.issues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were af-forded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE.BUSINESS OF THE COMPANYPacific Mills, a Massachusetts corporation, is engaged in the manu-facture of cotton, woolen, and worsted goods. In addition to cotton60 N. L. R. B., No. 90.467 468 -DECISIONS OF NATIONAL LABOR RELATIONS BOARDmills in Columbia and Lyman, South Carolina, the Companyoperatesa woolen and worsted, manufactory in Lawrence, Massachusetts, withwhich this proceeding is concerned.The Company maintains branchselling offices in the principal cities of the United States.During theyear 1942, which is considered representative of operations in 1944, theCompany used at its Lawrence plant raw materials valued in excessof $3,000,000, over 95 percent of which was shipped to the plant frompoints outside the Commonwealth of Massachusetts.During the sameperiod, the Company produced at the same plant finished goods valuedin excessof $20,000,000, more than 95 percent of which was shippedto points outside the Commonwealth.,We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDDepartment of Wollen and Worsted Workers of America of theU. T. W. A., affiliated with the American Federation of Labor, is alabor organization admitting to membership employees of theCompany.TextileWorkers Union of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.Pacific Mills Worsted Division Employees' Association, unaffiliated,is a labor organization admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company contends that a request for recognition by the peti-tioner and a refusal to bargain by the Company is a condition precedentto a question concerning representation, and since, allegedly, neithera formal request for recognition nor a refusal to bargain occurred priorto the filing of the petition, the said petition should be dismissed.Wefind no merit in this contention.It is sufficient, in a proceeding of thiskind that, as of the date of the hearing, the petitioner's status as bar-gaining- representative is disputed by the Company and that recog-nition depends upon certification by the Board.'A statement of the Trial Examiner at the hearing indicates that theAFL represents a substantial number of employees in the unit herein-after found appropriate.2Matter of Jeffrey Manufacturing Company,58 N. L R B.i129;Matter of ColumbusIronWorks Company, 47 N.L. R. B. 430;Matter of Gilbert&Bennett ManufacturingCompany,45 N. L. R. B. 1223.2The Trial Examiner reported that the AFL submitted 1,396 application for membershipcards ; that there are approximately 4,350 employees in the appropriate unit ; that a spotcheck of the names on 297 of the cards against a list of the Company's employees as ofDecember 30, 1944, showed 293 of the names on the aforesaid list. The Trial Examinerfuither reported that the CIO submitted 400 application for membership cards ; that the PACIFIC MILLS469We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe AFL seeks a unit of all production and maintenance employees,including hourly paid clerks in the overseers' offices, watchmen, toolmakers, and employees of the steam and hydro-electric generatingplants, but excluding salaried clerical employees, hourly paid clerks inthe superintendents' offices, messengers, expediters, dispatchers, execu-tives, superintendents, overseers, second hand, yardmen, warehouse-men (including truckers and laborers engaged at all five storagedepots), truck drivers, and truck drivers' helpers.The area of dis-agreement among the parties is indicated in the discussion below ofthe disputed categories of employees.Yardmen, wr°ehousemen (including truckers and laborers engagedat all Jive storage depots), truck drivers, and truck-drivers' helpers:The AFL urges the exclusion of all of these employees; the Companyand the Association contend that they ought to be included; while theCIO desires the inclusion of all except the truck drivers and theirhelpers.In a prior proceeding involving the same plant of the Com-pany, the Board found that a unit of the employees under discussionwas appropriate for the purposes of collective bargaining.3Follow-ing an election, the Board certified the International Brotherhood ofTeamsters as the bargaining representative for the unit.4No suffi-cient reason has been advanced for reversing our previous determina-tion.Accordingly, we shall exclude yardmen, warehousemen (includ-ing truckers and laborers engaged at all five storage depots), truckdrivers, and truck drivers' helpers from the unit.Clerks:All the unions would include the hourly paid clerks in theoverseers' offices,whereas the Company would exclude them. Theduties of the hourly paid clerks in the overseers' offices are analogous tothose of similar clerks in the superintendents' offices, and to salariedclerks generally, whom all parties agreed to exclude from the unit.The weekly earnings of these hourly paid clerks are approximately thesame as those of the clerks paid on a salary basis.We shall excludethese employees from the unit.However, the evidence indicates thatscattered throughout the plant are- checkers and ticketers who performclerical work in connection with the production processes; we shallinclude them in the Unit .5names on 84 of, the cards were checked against the afore-mentioned employees' list ; andthat the names on 39 oaf the 84 cards also appeared on the said list. The Association didnot submit any evidence of representation but relies upon its recent contracts with theCompany to establish its interest.Matter of Pacific Mills,48 N. L. R. B. 844.Matter of PacificMills, 51 N. L. R. B. 168.Matter of Chicago Rawhide Manufacturing Company,59 N. L. R. B 1234. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDWatchmen:The plant employs some uniformed, unmilitarized, un-armed, and non-deputized watchmen whom the Company would ex-clude and the unions include in the unit. Some of the watchmen actas fire watchers, while others are stationed at the main gate of theplant checking incoming and outgoing employees and motor vehicles.We shall, in accordance with our usual practice, include the watchmenin the unit.°Messengers:All of the parties except the Association agree to theexclusion of the messengers who work out of the main office and carry,.messages and mail to executives and high-ranking supervisory per-sonnel throughout the numerous buildings comprising the plant.Themessengers have no interests in common with production and main-tenance employees and we shall, therefore, exclude them from the7.init.7Tool makers:The Company employs four or five tool makers whomit is desirous of excluding from the unit, whereas all of the unionsseek to include them.The tool makers are highly skilled mechanicswho divide their time between repairing plant machinery, and mak-ing machinery for experimental purposes under the direction of theresearch director.The fact that some of the tool makers' work is in aidof research being carried on by the Company and that by virtue oftheir close association with research workers they may acquire knowl-edge of business secrets, is not, as the Company contends, sufficient todeprive them of the protection accorded by the Act; it is only wherean employee's duties afford him the opportunity to acquire knowledgeof confidential information respecting labor relations matters, as apart of his normal work, that such employee is properly excluded fromthe unit.We shall include the tool makers in the unit.Expediters:All parties, except the Association, would exclude theseemployees; they expedite orders through the mills to prevent laggingand side-tracking.They are hourly paid and work under the super-vision of the overseers of their respective departments. Inside ex-pediters, such as those involved herein, are not, as contended by theCompany, representatives of management.They may, therefore,properly be included in a unit with production and maintenance em-ployees; we shall include them.8Steam and hydro-electric generating plant employees:All the unionswould include, while the Company would exclude, the employees inthe steam and hydro-electric generating plants operated by the Com-panyto furnish the power and light needed in the mill. Since no other8Matter of Chicago Rawhide Manufacturing Company,supra.7Matter of Chicago Rawhide Manufacturing Company, supra.8Matter ofConsolidated Vultee Aircraft Corporation,58 N L.It.B. 300;Matter of Ed-ward G. Budd Manufacturing Co.,57 N.L. It. B. 1577;Matter of Worthington Pump andMachinery Corporation,44N. L.It. B. 779. PACIFIC MILLS471union is seeking to organize the powerhouse employees as a group, weare of the opinion that such employees have interests sufficiently akinto those of production and maintenance employees to be properlyincluded with the latter in a single unit.We shall include them.9We shall, however, exclude shift engineers and assistant shift engineersin the steam plants since they enjoy a supervisory status.Foremen, assistant foremen, working foremen, f oreladies, shift su-pervisors, and dispatchers:The Company seeks to exclude these em-ployees as supervisors, whereas the unions would include them. Itappears from the uncontradicted evidence that all of these employeeshave the power to make effective recommendations respecting thestatus of their subordinates.We find them to be supervisory employ-ees within the Board's customary definition and we shall exclude themfrom the unit.We find that all production and maintenance employees of the Com-pany's Lawrence, Massachusetts, plant, including checkers, ticketers,watchmen, tool makers, expediters; and employees of the steam andhydro-electric generating plants, but excluding salaried clerical em-ployees, hourly paid clerical employees in the offices of the superin-tendents and overseers, messengers, yardmen, warehousemen (includ-ing truckers and laborers engaged at all five storage depots),"" truckdrivers, truck drivers' helpers, executives, superintendents, overseers,second hands, shift supervisors, foremen, assistant foremen, workingforemen, foreladies, dispatchers, shift engineers and assistant shiftengineers in steam generating plants, and all other supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the paysroll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.9Matter of Cramp Shipbuilding Company, 37 N.L. R. B.146 ;Matter of Pullman-Stand-ard Car Manufacturing Company,29 N. L. R. B. 600.19 Only one of the five buildings used for storage purposes at the time of the previoushearing is so used today.The other four buildings are used as receiving depots exclusively.Nevertheless,there are still truckers employed at these depots who remain within thisexclusion. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Pacific Mills,Lawrence,Massachusetts,an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction,under the direction and supervision of theRegional Director for the First Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction,including employees who did not work duringsaid pay-roll period'because they were ill or on vacation or temporarilylaid off,and including employees in the armed forces of the UnitedStates who present themselves in person at the polls,but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election,to determinewhether they desire to, be represented by Department of Woolen andWorsted Workers of America of the U.T.W. A.-AFL,or by TextileWorkers Union of America(CIO), or by Pacific Mills Worsted Di-vision Employees' Association,for the purposes of collective bar-gaining, or by none.